People v Smith (2021 NY Slip Op 02643)





People v Smith


2021 NY Slip Op 02643


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CURRAN, WINSLOW, AND DEJOSEPH, JJ.


346 KA 19-00371

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vERNEST A. SMITH, ALSO KNOWN AS ERNEST SMITH, ALSO KNOWN AS EARNEST A. SMITH, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (JAMES M. SPECYAL OF COUNSEL), FOR DEFENDANT-APPELLANT. 
LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (ROBERT J. SHOEMAKER OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Genesee County Court (Charles N. Zambito, J.), rendered October 5, 2018. The judgment convicted defendant upon a plea of guilty of attempted forgery in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted forgery in the second degree (Penal Law §§ 110.00, 170.10 [2]). Defendant's sole contention on appeal is that the waiver of indictment is jurisdictionally defective because the written instrument did not include statements required by CPL 195.20 (a) through (c). Contrary to defendant's contention, the written waiver of indictment, which was filed with the Genesee County Clerk together with the superior court information and the order of County Court approving defendant's waiver of indictment and consent to be prosecuted by superior court information, contains all of the information required by CPL 195.20 and is therefore not jurisdictionally defective.
Entered: April 30, 2021
Mark W. Bennett
Clerk of the Court